                                                                             ,..----··········
                                                                                 --            -------,



                                                                                      FILED
                              UNITED STATES DISTRICT COUR                              OCT 0 5 2018
                            SOUTHERN DISTRICT OF CALIFO                      IJ\:LERK, U.S. OIST"l•CT COURT
                                                                             SOUTHERN DISTR .(:T OF CALIFORNIA
                                                                             BY       v'12-"C          DEPUTY
 UNITED S TATES OF AMERICA,
                                                        Case No. 17CR3646-MMA


                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
 ALEJANDRO CORDOVA-LOPEZ (2)

                                    Defendant.




I T APPEARING that the defendant is now entitled to be discharged for the reason that:


      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or


      the Court has granted the motion of the Government for dismissal, without prejudice; or


 D    the Court has granted the motion of the defendant for a judgment of acquittal; or


 D    a jury has been waived, and the Court has found the defendant not guilty; or


 D    the jury has returned its verdict, finding the defendant not guilty;


      of the offense(s) as charged in the Complaint:

                                                               ·rre, Cocaine, and Heroin;




 Dated:   10/1/2018
                                                    Hon. Michael M. Anello
                                                    United States District Judge
